


SECOND AMENDMENT TO LEASE


This SECOND AMENDMENT TO LEASE ("Second Amendment") is made and entered into as
of the 25th day of September, 2014, by and between TPSC IV LLC, a Delaware
limited liability company ("Landlord"), and SEQUENOM, INC., a Delaware
corporation ("Tenant").




RECITALS:




A. Landlord and Tenant entered into that certain Lease dated March 29, 2000 (the
"Original Lease"), as amended by that certain Amendment Number One to Lease
dated March
29, 2000 dated September 9, 2005 (the "First Amendment") (the Original Lease and
the First
Amendment shall be collectively referred to herein as the "Lease"), whereby
Landlord leases to Tenant and Tenant leases from Landlord the Property (as that
term is defined in the Original Lease), which Property includes that certain
building (the "Building") comprised 82,500 gross square feet of Building Area
and located at 3595 John Hopkins Court, San Diego, California
92121.


B. The parties desire to extend the Term of the Lease and to otherwise amend the
Lease on the terms and conditions set forth in this Second Amendment.




AGREEMENT:




NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1. Terms. All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Second Amendment.


2. Extended Term. The Term is currently scheduled to expire on September 30,
2015 (the "Current Expiration Date"). Landlord and Tenant hereby agree to extend
the Term




--------------------------------------------------------------------------------




through and including September 30, 2025, on the terms and conditions set forth
in this Second Amendment, unless sooner terminated as provided in the Lease, as
amended. For purposes of this Second Amendment, the ten (10) year and nine (9)
month period commencing on January 1,
2015 (notwithstanding that such date occurs prior to the Current Expiration
Date, the "Extended Term Commencement Date") and ending on September 30, 2025
shall be referred to herein as the "Extended Term."


3. Basic Rent. Prior to the Extended Term Commencement Date, Tenant shall
continue to pay Basic Rent for the Property in accordance with the terms of
Article 3 of the Original Lease. Notwithstanding any provision to the contrary
contained in the Lease,






commencing on the Extended Term Commencement Date, and continuing throughout the
remainder of the Extended Term, Tenant shall pay, in accordance with the terms
of Article 3 of the Original Lease, Basic Rent for the Property as follows:


Approximate Monthly




--------------------------------------------------------------------------------






Period During
Annual
Monthly Installment
Per Square Foot of
Extended Term
Basic Rent
of Basic Rent
 


January 1,2015 - December 31, 2015


$2,425,500.00


$202,125.00
$2.45


January 1,2016 - December 31, 2016


$2,492,201.28


$207.683.44
$2.52
January 1,2017 - December 31, 2017
$
2,560,736.76


$213,394.73
$2.59
January 1,2018 - December 31, 2018


$2,631,157.08


$219,263.09
$2.66
January 1,2019 - December 31, 2019
$2,703,513.84


$225,292.82
$2.73
January 1, 2020 - December 31, 2020


$2,777,860.44


$231,488.37
$2.81
January 1,2021 - December 31, 2021


$2,854,251.60


$237,854.30
$2.88
January 1, 2022 - December 31, 2022


$2,932,743.48




$244,395.29
$2.96
January 1, 2023 - December 31, 2023


$3,013,393.92




$251,116.16


$3.04
January 1, 2024 - December 31, 2024
$3,096,262.20


$258,021.85
$3.13
January 1,2025 - September 30, 2025
N/A


$265,117.45
$3.21



4. Additional Rent. Tenant shall continue to be obligated to pay Additional Rent
during the Extended Term.


5. Termination Right.
5.1 Exercise of Termination Right. Tenant shall have the one-time right to
terminate and cancel the Lease, as amended, effective as of September 30, 2022
(the "Termination Date"), provided that, not later than September 30, 2021,
Landlord receives (i) written notice from Tenant (the "Termination Notice") that
Tenant intends to terminate the Lease, as amended, pursuant to the terms of this
Section 5, and (ii) payment in the amount of One Million One Hundred Fifty
Thousand and 00/100 Dollars ($1,150,000.00) (the "Termination Fee") as
consideration for such early termination.


5.2 Termination of Lease. Provided that Tenant timely elects to terminate the
Lease, as amended, in accordance with Section 5.1, above, the Lease, as amended,
shall automatically terminate




--------------------------------------------------------------------------------




and be of no further force or effect, and Landlord and Tenant shall be relieved
of their respective obligations under the Lease, as amended, as of the
Termination Date, except with respect to those obligations set forth in the
Lease, as amended, which specifically survive the expiration or earlier
termination of the Lease, as amended, including, without limitation, the payment
by Tenant of all amounts owed by Tenant under the Lease, as amended, as of and
up to the Termination Date. The termination right contained in this Section 5
shall be personal to the tenant originally named herein (the "Original Tenant")
and any Affiliate of the Original Tenant to whom the Lease, as amended, is
assigned pursuant to Article 12 below (an "Affiliate Assignee"), and may only be
exercised by Original Tenant or its Affiliate Assignee (and not by any other
assignee, sublessee or other Transferee of Tenant's interest in this Lease).


5.3 No Tenant Default. Notwithstanding anything to the contrary contained in
this Section 5, Tenant shall have no right to exercise the termination right set
forth in this Section 5 if Tenant is in economic or material non-economic
default under the Lease, as amended (beyond any applicable notice and cure
periods), as of the date of Tenant's delivery to Landlord of the Termination
Notice. If Tenant is in economic or material non-economic default under the
Lease, as amended (beyond any applicable notice and cure periods), following
Tenant's delivery to Landlord of the Termination Notice but prior to the
Termination Date, then, at Landlord's option, the Termination Notice shall be
null and void and of no further force or effect unless Tenant cures such default
prior to the earlier of (i) the date Landlord terminates this Lease as a result
of such default be Tenant, and (ii) the Termination Date.


6. Landlord Exculpation. The liability of Landlord, its partners, subpartners
and their respective officers, agents, servants, employees, lenders, any
property manager and independent contractors (collectively, the "Landlord
Parties") to Tenant for any default by Landlord under the Lease, as amended, or
arising in connection herewith or with Landlord's operation, management,
leasing, repair, renovation, alteration or any other matter relating to the
Property or the Building shall be limited solely and exclusively to an amount
which is equal to the interest of Landlord in the Property. Neither Landlord,
nor any of the Landlord Parties shall have any personal liability therefor, and
Tenant hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Section 6 shall inure to the benefit of Landlord's
and the Landlord Parties' present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Under no circumstances shall any
present or future partner of Landlord (if Landlord is a partnership), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under the Lease, as
amended.




--------------------------------------------------------------------------------






Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for consequential damages,
injury or damage to, or interference with, Tenant's business, including but not
limited to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring,
or loss to inventory, scientific research, scientific experiments, laboratory
animals, products, specimens, samples, and/or scientific, business, accounting
and other records of every kind and description kept at the Property and any and
all income derived or derivable therefrom.    Further, neither Tenant nor its
partners, subpartners and their respective officers, agents, servants,
employees, lenders, any property manager and independent contractors, shall be
liable under any circumstances for consequential damages, injury or damage to,
or interference with, Landlord's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring, except in connection
with a holding over for more than thirty (30) days by Tenant pursuant to Section
2.5 of the Original Lease (and Section 2.5 is hereby amended to provide that
Tenant shall not be liable to Landlord for consequential damages, including but
not limited to any claims made by a succeeding tenant by reason of such delay,
unless Tenant holds over for more than thirty (30) days).


7. Code Waiver. Notwithstanding any provision to the contrary contained in the
Lease, as amended hereby, as of the date of this Second Amendment, for purposes
of clarifying the parties intentions and obligations under the terms of Section
3.5 of the Original Lease, Tenant hereby irrevocably waives and relinquishes any
and all rights, benefits, or protections, if any, Tenant now has, or in the
future may have, under Section 1950.7 of the California Civil Code, and any
successor statute.


8. Broker. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment other than Hughes Marino, Inc. (the
"Broker"), and that they know of no other real estate broker or agent who is
entitled to a commission in connection with this Second Amendment. Landlord
shall pay a commission to the Broker in connection with this Second Amendment
pursuant to a separate agreement between Landlord and the Broker. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Broker occurring by, through, or under the
indemnifying party. The




--------------------------------------------------------------------------------




terms of this Section 8 shall survive the expiration or earlier termination of
the term of the Lease, as amended.


9. Condition of Property. Tenant hereby acknowledges that Tenant is currently in
possession of the Property, and that, except as set forth in this Second
Amendment, neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Property or the
Building, or with respect to the suitability of the foregoing for the conduct of
Tenant's business; provided that the foregoing acknowledgment shall not be
deemed to void or to otherwise limit Landlord's ongoing repair and maintenance
obligations expressly set forth in the Lease. Except as specifically set forth
herein or in the Tenant Work Letter attached hereto as Exhibit A (the “Tenant
Work Letter"), Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Property or the
Building, and Tenant shall continue to accept the Property and the Building in
its "as is" condition as of the date of this Second Amendment. For purposes of
Section 1938 of the California Civil Code, Landlord hereby discloses to Tenant,
and Tenant hereby acknowledges, that the Building has not undergone inspection
by a Certified Access Specialist (CASp).


10. Option to Extend. Tenant hereby agrees and acknowledges that in
consideration of the extension of the Term of the Lease as provided under this
Second Amendment, and the granting of a new option to extend as set forth below,
the extension option set forth in Section 2.6 of the Original Lease shall be
deemed null and void and without further force and effect, and, accordingly,
effective as of the date of this Second Amendment, Section 2.6 of the Original
Lease, and all references in the Original Lease to "the Extension Term" are
hereby deleted in their entirety and of no further force or effect.


10.1 Option Right. Landlord hereby grants to the Original Tenant and its
Affiliate Assignee one (1) option (the "Option") to extend the Term for a period
of five (5) years (the "Option Term"), with respect to the entire Premises,
which option shall be exercisable only by written notice delivered by Tenant to
Landlord as provided below, provided that, as of the date of delivery of such
notice, Tenant is not in default under this Lease, and has not previously been
in default under the Lease, as amended, more than once. Upon the proper exercise
of such option to extend, and provided that, at Landlord's option, as of the end
of the Term, Tenant is not in default under this Lease, and, at Landlord's
option, Tenant has not previously been in default under this Lease more than
once, the Term, as it applies to the Premises, shall be extended for a period of
five (5) years. The rights contained in this Section 10 shall be personal to the
Original Tenant and its Affiliate Assignee and may be exercised by the Original
Tenant or its Affiliate Assignee only (and not by any other assignee, sublessee
or transferee of Tenant's interest in this Lease).




--------------------------------------------------------------------------------






10.2 Exercise of Option. If Tenant wishes to exercise the Option, then Tenant
shall deliver written notice (the "Extension Notice") to Landlord not more than
fifteen (15) months nor less than twelve (12) months prior to the expiration of
the Term, stating that Tenant thereby exercises the Option. In the event that
Tenant so exercises the Option, this Lease shall continue in full force and
effect for the duration of the Option Term.


10.3 Rental During Option Term. The annual Rent payable by Tenant during the
Option Term (the "Option Rent") shall be equal to the "Fair Rental Value," as
that term is defined below, for the Property as of the commencement date of the
Option Term. The "Fair Rental Value," as used in this Lease, shall be equal to
the annual rent per rentable square foot (including additional rent and
considering any "base year" or "expense stop" applicable thereto), including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of the Option Term), are leasing
non-sublease, non­ encumbered, non-equity space which is not significantly
greater or smaller in size than the subject space, for a comparable lease term,
in an arm's length transaction, which comparable space is located in the
"Comparable Buildings," as that term is defined in this Section 10.3, below
(transactions satisfying the foregoing criteria shall be known as the
"Comparable Transactions"), taking into consideration the following concessions
(the "Concessions"): (a) rental abatement concessions, if any, being granted
such tenants in connection with such comparable space; (b) tenant improvements
or allowances provided or to be provided for such comparable space, and taking
into account the value, if any, of the existing improvements in the subject
space; and (c) other reasonable monetary concessions being granted such tenants
in connection with such comparable space; provided, however, that in calculating
the Fair Rental Value, no consideration shall be given to (i) the fact that
Landlord is or is not required to pay a real estate brokerage commission in
connection with Tenant's exercise of its right to extend the Term, or the fact
that landlords are or are not paying real estate brokerage commissions in
connection with such comparable space, and (ii) any period of rental abatement,
if any, granted to tenants in comparable transactions in connection with the
design, permitting and construction of tenant improvements in such comparable
spaces. The Fair Rental Value shall additionally include a determination as to
whether, and if so to what extent, Tenant must provide Landlord with an
increased Security Deposit (which may be in the form of a letter of credit), for
Tenant's Rent obligations in connection with Tenant's lease of the Property
during the Option Term. Such determination shall be made by reviewing the extent
of financial security then generally being imposed in Comparable Transactions
from tenants of comparable




--------------------------------------------------------------------------------




financial condition and credit history to the then existing financial condition
and credit history of Tenant (with appropriate adjustments to account for
differences in the then-existing financial condition of Tenant and such other
tenants). The Concessions (A) shall be reflected in the effective rental rate
(which effective rental rate shall take into consideration the total dollar
value of such Concessions as amortized on a straight-line basis over the
applicable term of the Comparable Transaction (in which case such Concessions
evidenced in the effective rental rate shall not be granted to Tenant)) payable
by Tenant, or (B) at Landlord's election, all such Concessions shall be granted
to Tenant in kind. The term "Comparable Buildings" shall mean the Building and
those other first-class institutionally-owned mid- and high-rise office
buildings located in the Torrey Pines area of San Diego, California.


10.4 Determination of Option Rent. In the event Tenant timely and appropriately
exercises an option to extend the Term, Landlord shall notify Tenant of
Landlord's determination of the Option Rent on or before the date which occurs
six (6) months prior to the expiration of the Extended Term. If Tenant, on or
before the date which is thirty (30) days following the date upon which Tenant
receives Landlord's determination of the Option Rent, in good faith objects to
Landlord's determination of the Option Rent, then Landlord and Tenant shall
attempt to agree upon the Option Rent using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement within thirty (30) days following
Tenant's objection.to the Option Rent (the "Outside Agreement Date"), then each
party shall make a separate determination of the Option Rent, as the case may
be, within five (5) days, and such determinations shall be submitted to
arbitration in accordance with Sections 10.4.1 through 10.4.7, below. If Tenant
fails to object to Landlord's determination of the Option Rent within the time
period set forth herein, then Tenant shall be deemed to have accepted Landlord's
determination of Option Rent.


10.4.1 Landlord and Tenant shall each appoint one arbitrator who shall be, at
the option of the appointing party, a real estate broker, appraiser or attorney
who shall have been active over the five (5) year period ending on the date of
such appointment in the leasing or appraisal, as the case may be, of commercial
office properties in North San Diego, California. The determination of the
arbitrators shall be limited solely to the issue of whether Landlord's or
Tenant's submitted Option Rent is the closest to the actual Option Rent, taking
into account the requirements of Section 10.3 of this Second Amendment, as
determined by the arbitrators. Each such arbitrator shall be appointed within
fifteen (15) days after the Outside Agreement Date. Landlord and Tenant may
consult with their selected arbitrators prior to appointment and may select an
arbitrator who is favorable to their respective positions. The arbitrators so
selected by Landlord and Tenant shall be deemed "Advocate Arbitrators."




--------------------------------------------------------------------------------






10.4.2 The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth herein above for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance. The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord's
counsel and Tenant's counsel.


10.4.3 The three arbitrators shall, within thirty (30) days of the appointment
of the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord's or Tenant's submitted Option Rent, and shall notify Landlord and
Tenant thereof.


10.4.4 The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.


10.4.5 If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within fifteen (15) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of San Diego County to
appoint such Advocate Arbitrator subject to the criteria in Section 10.4.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.


10.4.6 If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the presiding judge of the
Superior Court of San Diego County to appoint the Neutral Arbitrator, subject to
criteria in Section 10.4.2 of this Lease, or if he or she refuses to act, either
party may petition any judge having jurisdiction over the parties to appoint
such arbitrator.




10.4.7 The cost of the arbitration shall be paid by Landlord and Tenant equally.


10.5 In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any corresponding payment to the other party.




--------------------------------------------------------------------------------






10.6 Termination of Option Right. The option right granted herein shall
terminate upon the failure by Tenant to exercise its option right in accordance
with this Section 10.


11. Damage or Destruction. Notwithstanding any provision to the contrary
contained in the Lease, effective as of the date of this Second Amendment, the
following provision shall be added to the end of Section 14.1(a) of the Original
Lease:


"Notwithstanding the terms of Article 14 of this Lease, in the event more than
$500,000.00 of the cost to repair such damage or destruction is not covered by
Landlord's insurance policies, Landlord may elect not to rebuild and/or restore
the
Property and/or the Building, and instead terminate this Lease, by notifying
Tenant in writing of such termination within thirty (30) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Property."


12. Compliance with Laws. Notwithstanding any provision to the contrary
contained in the Lease, as amended hereby, Landlord shall, at Landlord's sole
cost and expense (and not as part of Operating Expenses), comply with all
Requirements relating to the structural portions of the Building and all
portions of the Property outside the Building (for example, compliance with the
Americans With Disabilities Act in parking lot and other building code
requirements), but only to the extent (i) such obligations are not triggered by
either (A) alterations, additions or improvements (including, without
limitation, the Second Amendment Tenant Improvements) which have been made by
Tenant to the Property, to the extent such alterations, additions or
improvements are not normal and customary improvements for the uses permitted in
accordance with the Scientific Research Zoning Ordinance of the City of San
Diego and the Torrey Pines Science Center Planned Industrial Development, or (B)
Tenant's use of the Property for any use which is not a permitted use in
accordance with the Scientific Research Zoning Ordinance of the City of San
Diego and the Torrey Pines Science Center Planned Industrial Development, and
(ii) Landlord's failure to comply therewith would prohibit Tenant from obtaining
or maintaining a certificate of occupancy for the Building, or would
unreasonably and materially affect the safety of Tenant's employees or create a
significant health hazard for Tenant's employees, or would otherwise materially
and adversely affect Tenant's use of or access to the Property.
13. Notices. Notwithstanding any provision contained in the Lease to the
contrary, effective as of the date of this Second Amendment, any notices to
Landlord and Tenant shall be sent, transmitted,




--------------------------------------------------------------------------------




or delivered, as the case may be, in accordance with the terms of Section 18.1
of the Original Lease to the following addresses:
If to Landlord: TPSCIVLLC
c/o HCP, Inc.
400 Oyster Point Blvd., Suite 409
South San Francisco, CA 94080
Attn: Jon Bergschneider
Fax: (650) 875-1003


with a copy to:


TPSCIV LLC
c/o RCP, Inc.
3760 Kilroy Airport Way, Suite 300
Long Beach, CA 90806-2473
Attn: Legal Department
Fax: (562) 733-5219
And
Allen Matkins Leek Gamble Mallory & Natsis LLP
190 1 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention:
Anton N. Natsis, Esq. Fax: (310) 788-2410



If to Tenant:


At the Building
Attention: Jeff Linton, Senior Vice President and General Counsel


14. Energy Performance Disclosure Information. Tenant hereby acknowledges that
Landlord may be required to disclose certain information concerning the energy
performance of the Building pursuant to California Public Resources Code Section
25402.10 and the regulations adopted pursuant thereto (collectively the "Energy
Disclosure Requirements").




--------------------------------------------------------------------------------




Tenant hereby acknowledges prior receipt of the Data Verification Checklist, as
defined in the Energy Disclosure Requirements (the "Energy Disclosure
Information"), and agrees that Landlord has timely complied in full with
Landlord's obligations under the Energy Disclosure Requirements. Tenant
acknowledges and agrees that (i) Landlord makes no representation or warranty
regarding the energy performance of the Building or the accuracy or completeness
of the Energy Disclosure Information, (ii) the Energy Disclosure Information is
for the current occupancy and use of the Building and that the energy
performance of the Building may vary depending on future occupancy and/or use of
the Building, and (iii) Landlord shall have no liability to Tenant for any
errors or omissions in the Energy Disclosure Information. If and to the extent
not prohibited by applicable laws, Tenant hereby waives any right Tenant may
have to receive the Energy Disclosure Information, including, without
limitation, any right Tenant may have to terminate the Lease, as amended, as a
result of Landlord's failure to disclose such information. Further, Tenant
hereby releases Landlord from any and all losses, costs, damages, expenses
and/or liabilities relating to, arising out of and/or resulting from the Energy
Disclosure Requirements, including, without limitation, any liabilities arising
as a result of Landlord's failure to disclose the Energy Disclosure Information
to Tenant prior to the execution of this Second Amendment. Tenant's
acknowledgment of the AS-IS condition of the Property (except as specifically
set forth in this Second Amendment and the Tenant Work Letter) pursuant to the
terms of this Lease shall be deemed to include the energy performance of the
Building. Tenant further acknowledges that pursuant to the Energy Disclosure
Requirements, Landlord may be required in the future to disclose information
concerning Tenant's energy usage to certain third parties, including, without
limitation, prospective purchasers, lenders and tenants of the Building (the
"Tenant Energy Use Disclosure"). Tenant hereby (A) consents to all such Tenant
Energy Use Disclosures, and (B) acknowledges that Landlord shall not be required
to notify Tenant of any Tenant Energy Use Disclosure. Further, Tenant hereby
releases Landlord from any and all losses, costs, damages, expenses and
liabilities relating to, arising out of and/or resulting from any Tenant Energy
Use Disclosure. The terms of this Section 14 shall survive the expiration or
earlier termination of this Lease.


15. Modification to Operating Expenses. Notwithstanding any provision to the
contrary contained in the Lease, as amended hereby, effective as of the Extended
Term Commencement Date, the following shall apply:


15.1 Item (v) of Section 6.2 of the Original Lease shall be amended and restated
in its entirety as follows:




--------------------------------------------------------------------------------






"the cost of capital improvements or other costs incurred in connection with the
Property that are required under any governmental law or regulation,
specifically excluding any costs which are Landlord's responsibility under
Section 12 of the Second Amendment; provided, however, that any capital
expenditure shall be amortized (including interest on the amortized cost) over
its useful life (as reasonably determined by Landlord);"


15.2 The reference to "(to the extent such items do not constitute capital
improvements) unless such costs are amortized over the useful life of the item"
in Item (1) of Section 6.2 of the Original Lease shall be amended and restated
in its entirety as follows: ", except as specifically set forth in Item (v)
above;"


15.3 The following provisions shall be added to Section 6.2 of the Original
Lease immediately following Item (1) of Section 6.2 of the Original Lease:


"(m) costs incurred in connection with any expansion or renovation of the
Building or Property, except as specifically set forth in Item (v) above; (n)
costs incurred to comply with any governmental law or regulation relating to the
removal, remediation, treatment or containment of any "hazardous substance" (as
that term is defined in Section 10.6(a) of this Lease), the terms of which shall
be governed by Section 10.6 of this Lease and Section 12 of the Second
Amendment; and (n) costs relating to the landscaping of the Property to the
extent that Tenant contracts, and directly pays, for such landscaping."


16. Hazardous Substances. Notwithstanding anything contained in Section 10.6 of
the Lease, Tenant will not be liable to Landlord for any hazardous substances
which were not brought onto the Property by Tenant, its employees, contractors,
agents or third parties under the control of Tenant.


17. No Further Modification. Except as specifically set forth in this Second
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.




[signature page to follow]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.




"LANDLORD"
TPSCIV LLC,
A Delaware limited Liability Company


By:


Name: ------------------------












"TENANT"
SEQUENOM, INC.,
a Delaware corporation
By:
Name: --------------------------




































--------------------------------------------------------------------------------




WORK LETTER
EXHIBIT A


This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Building. This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the tenant improvements in the Building, in sequence, as such
issues will arise during the actual construction of the tenant improvements in
the Building. All references in this Tenant Work Letter to Articles or Sections
of "this Second Amendment" shall mean the relevant portion of the Second
Amendment to which this Tenant Work Letter is attached as Exhibit A and of which
this Tenant Work Letter forms a part, and all references in this Tenant Work
Letter to Sections of "this Tenant Work Letter" shall mean the relevant portion
of Sections 1 through 5 of this Tenant Work Letter. All references in this
Tenant Work Letter to the "Lease" shall mean the relevant portions of the Lease
as defined in the Second Amendment. Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Second Amendment.


SECTION 1


CONDITION OF PROPERTY


Except as expressly set forth in this Tenant Work Letter and the Second
Amendment, Tenant shall continue to accept the Property from Landlord in its
presently existing, "as-is" condition.


SECTION 2


SECOND AMENDMENT TENANT IMPROVEMENTS


2.1 Second Amendment Tenant Improvement Allowance. Tenant shall be entitled to a
one-time tenant improvement allowance (the "Second Amendment Tenant Improvement
Allowance") in the amount of One Million Two Hundred Thirty-Seven Thousand Five
Hundred and 00/100 Dollars ($1,237,500.00, i.e., $15.00 per gross square foot of
Building Area of the Building), for the costs relating to the initial design and
construction of Tenant's improvements, which are permanently affixed to the
Building (the "Second Amendment Tenant Improvements"). In no event shall
Landlord be obligated to make disbursements pursuant to this Tenant Work Letter
in a total amount which exceeds the Second Amendment Tenant Improvement
Allowance. Further, notwithstanding the foregoing or any provision to the
contrary contained herein, in no event shall Landlord be




--------------------------------------------------------------------------------




obligated to make any disbursements pursuant to this Tenant Work Letter in a
total amount which exceeds Three Hundred Thousand and 00/100 Dollars
($300,000.00) for any costs incurred in connection with any "Second Amendment
Tenant Improvement Allowance Items," as that term is defined in Section 2.2.1
below, which costs arise or accrue on or before December 31, 2014. In the event
that the Second Amendment Tenant Improvement Allowance is not fully utilized by
Tenant on or before December 31, 2016, then such unused amounts shall revert to
Landlord, and Tenant shall have no further rights with respect thereto. All
Second Amendment Tenant Improvements for which the Second Amendment Tenant
Improvement Allowance has been made available shall be deemed Landlord's
property under the terms of the Lease; provided, however, Landlord may, by
written notice to Tenant at the time of Landlord's approval of the "Approved
Working Drawings," as that term is defined in Section 3.4, below, require
Tenant, at Tenant's expense, to remove any Second Amendment Tenant Improvements
and to repair any damage to the Property and Building caused by such removal and
return the affected portion of the Property and/or Building to their condition
existing prior to the installment of such Second Amendment Tenant Improvements.
Tenant may elect to construct the Second Amendment Tenant Improvements in
phases, in which case each phase will be subject to the terms of this Tenant
Work Letter.


2.2 Disbursement of the Second Amendment Tenant Improvement Allowance.


2.2.1 Second Amendment Tenant Improvement Allowance Items. Except as otherwise
set forth in this Tenant Work Letter, the Second Amendment Tenant Improvement
Allowance shall be disbursed by Landlord only for the following items and costs
(collectively the "Second Amendment Tenant Improvement Allowance Items"):


2.2.l.1 Payment of the fees of the "Architect" and the "Engineers," as those
terms are defined in Section 3.1 of this Tenant Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Tenant Work Letter,
not exceed an aggregate amount equal to $3.50 per rentable square foot of the
Building, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord's consultants in connection with
the preparation and review of the "Construction Drawings," as that term is
defined in Section 3.1 of this Tenant Work Letter;


2.2.1.2 The payment of plan check, permit and license fees relating to
construction of the Second Amendment Tenant Improvements;






--------------------------------------------------------------------------------




2.2.1.3 The cost of construction of the Second Amendment Tenant Improvements,
including, without limitation, testing and inspection costs, hoisting and trash
removal costs, and contractors' fees and general conditions;


2.2.1.4 The cost of any changes in the structural portions of the Building
and/or the Building systems when such changes are required by the Construction
Drawings (including if such changes are due to the fact that such work is
prepared on an unoccupied basis), such cost to include all direct architectural
and/or engineering fees and expenses incurred in connection therewith;


2.2.1.5 The cost of any changes to the Construction Drawings or Second
Amendment Tenant Improvements required by all applicable building codes (the
"Code");


2.2.1.6 Sales and use taxes and Title 24 fees; and


2.2.l.7 All other costs reasonably expended by Landlord in connection with the
construction of the Second Amendment Tenant Improvements (specifically excluding
any logistical coordination fee and any amounts payable by Landlord to PMA (as
that term is defined in Section 5.2, below) in connection with Tenant's
construction of the Tenant Improvements. There will be no charge for freight
elevator usage or parking during construction of the Second Amendment Tenant
Improvements.


2.2.2 Disbursement of Second Amendment Tenant Improvement Allowance. During the
construction of the Second Amendment Tenant Improvements, Landlord shall make
monthly disbursements of the Second Amendment Tenant Improvement Allowance for
Second Amendment Tenant Improvement Allowance Items for the benefit of Tenant
and shall authorize the release of monies for the benefit of Tenant as follows.


2.2.2.1 Monthly Disbursements. On or before a day of each calendar month to be
specified by Landlord, during the construction of the Second Amendment Tenant
Improvements, Tenant shall deliver to Landlord: (i) a request for payment of the
"Contractor," as that term is defined in Section 4.1 of this Tenant Work Letter,
approved by Tenant, in a form to be provided by Landlord, showing the schedule,
by trade, of percentage of completion of the Second Amendment Tenant
Improvements in the Building, detailing the portion of the work completed and
the portion not completed; (ii) invoices from all of "Tenant's Agents," as that
term is defined in Section 4.1.2 of this Tenant Work Letter, for labor rendered
and materials delivered to the Property; (iii) executed mechanic's




--------------------------------------------------------------------------------




lien releases from all of Tenant's Agents which shall comply with the
appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Sections 8132, 8134, 8136 and 8138; and (iv) all other information
reasonably requested by Landlord. Tenant's request for payment shall be deemed
Tenant's acceptance and approval of the work furnished and/or the materials
supplied as set forth in Tenant's payment request. Thereafter, Landlord shall
deliver a check to Tenant made jointly payable to Contractor and Tenant in
payment of the lesser of: (A) the amounts so requested by Tenant, as set forth
in this Section 2.2.2.1, above, less a ten percent (10%) retention (the
aggregate amount of such retentions to be known as the "Final Retention"), and
(B) the balance of any remaining available portion of the Second Amendment
Tenant Improvement Allowance (not including the Final
Retention), provided that Landlord does not dispute any request for payment
based on non­ compliance of any work with the "Approved Working Drawings," as
that term is defined in Section 3.4 below, or due to any substandard work, or
for any other reasonable basis. Landlord's payment of such amounts shall not be
deemed Landlord's approval or acceptance of the work furnished or materials
supplied as set forth in Tenant's payment request.


2.2.2.2 Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention payable jointly to Tenant and Contractor shall be
delivered by Landlord to Tenant following the completion of construction of the
Second Amendment Tenant Improvements, provided that (i) Tenant delivers to
Landlord properly executed mechanics lien releases in compliance with both
California Civil Code Section 8134 and either 8136 or Section 8138, (ii)
Landlord has determined that no substandard work exists which adversely affects
the mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
or the structure or exterior appearance of the Building, and (iii) Architect
delivers to Landlord a certificate, in a form reasonably acceptable to Landlord,
certifying that the construction of the Second Amendment Tenant Improvements in
the Property has been substantially completed.


2.2.2.3 Other Terms. Landlord shall only be obligated to make disbursements from
the Second Amendment Tenant Improvement Allowance to the extent costs are
incurred by Tenant for Second Amendment Tenant Improvement Allowance Items. All
Second Amendment Tenant Improvement Allowance Items for which the Second
Amendment Tenant Improvement Allowance has been made available shall be deemed
Landlord's property under the terms of the Lease.






--------------------------------------------------------------------------------




2.3 Standard Second Amendment Tenant Improvement Package. Landlord has
established specifications (the "Specifications") for the Property standard
components to be used in the construction of the Second Amendment Tenant
Improvements in the Property (collectively, the "Standard Improvement Package"),
which Specifications shall be supplied to Tenant by Landlord. The quality of
Second Amendment Tenant Improvements shall be equal to or of greater quality
than the quality of the Specifications, provided that the Second Amendment
Tenant Improvements shall comply with certain Specifications as designated by
Landlord and provided that the parties agree that the existing finishes and
materials in the Premises meet the building standards. Landlord may make changes
to the Specifications for the Standard Improvement Package from time to time.


SECTION 3


CONSTRUCTION DRAWINGS


3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated by Tenant and reasonably approved by Landlord
(the "Architect") to prepare the "Construction Drawings," as that term is
defined in this Section 3.1; provided that Landlord hereby approves Kimberly
Krenek. Tenant shall retain the engineering consultants designated by Landlord
(the “Engineers") to prepare all plans and engineering working drawings relating
to the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Building. Landlord hereby approves Helix Mechanical, Inc.
for all mechanical, HVAC and plumbing related work, Ickler Electrical Corp. for
electrical work and Bryant Construction to act as the general contractor. The
plans and drawings to be prepared by Architect and the Engineers hereunder shall
be known collectively as the "Construction Drawings." All Construction Drawings
shall comply with the drawing format and specifications determined by Landlord,
and shall be subject to Landlord's reasonable approval, which approval will be
given or denied (with a written statement of reasons for denial and proposed
changes necessary to obtain Landlord's consent) within ten (10) business days
after submittal to Landlord. Tenant and Architect shall verify, in the field,
the dimensions and conditions as shown on the relevant portions of the base
building plans, and Tenant and Architect shall be solely responsible for the
same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and




--------------------------------------------------------------------------------




consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant's waiver and indemnity set forth in the Lease
shall specifically apply to the Construction Drawings.


3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Second Amendment Tenant Improvements
before any architectural working drawings or engineering drawings have been
commenced. The final space plan (the "Final Space Plan") shall include a layout
and designation of all offices, rooms and other partitioning, their intended
use, and equipment to be contained therein. Landlord may request clarification
or more specific drawings for special use items not included in the Final Space
Plan. Landlord shall advise Tenant within five (5) business days after
Landlord's receipt of the Final Space Plan for the Second Amendment Tenant
Improvements if the same is unsatisfactory or incomplete in any respect
(together with a written statement of any changes necessary to address
Landlord's concerns). If Tenant is so advised, Tenant shall promptly cause the
Final Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require.


3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord, which approval shall not be unreasonably withheld, Tenant shall supply
the Engineers with a complete listing of standard and non-standard equipment and
specifications, including, without limitation, B.T.U. calculations, electrical
requirements and special electrical receptacle requirements for the Property, to
the extent necessary to enable the Engineers and the Architect to complete the
"Final Working Drawings" (as that term is defined below) in the manner as set
forth below. Upon the approval of the Final Space Plan by Landlord and Tenant,
Tenant shall promptly cause the Architect and the Engineers to complete the
architectural and engineering drawings for the Second Amendment Tenant
Improvements, and Architect shall compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits (collectively, the "Final Working Drawings") and
shall submit the same to Landlord for Landlord's approval. Tenant shall supply
Landlord with four (4) copies signed by Tenant of such Final Working Drawings.
Landlord shall advise Tenant within five (5) business days after Landlord's
receipt of the Final Working Drawings for the Premises if the same is
unsatisfactory or incomplete in any respect (together with a written statement
of any changes necessary to address Landlord’s concerns). If Tenant is so
advised, Tenant shall immediately revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith.




--------------------------------------------------------------------------------






3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the "Approved Working Drawings"), which approval shall not be
unreasonably withheld, prior to the commencement of construction of the Second
Amendment Tenant Improvements by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits (the "Permits"). Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Property and
that obtaining the same shall be Tenant's responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld,
conditioned or delayed.


SECTION 4


CONSTRUCTION OF THE SECOND AMENDMENT TENANT IMPROVEMENTS


4.1 Tenant’s Selection of Contractors.


4.1.1 The Contractor. A general contractor shall be retained by Tenant to
construct the Second Amendment Tenant Improvements. Such general contractor
("Contractor") shall be selected by Tenant and reasonably approved by Landlord;
provided Bryant Construction is hereby approved.


4.1.2 Tenant's Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as "Tenant’s Agents") shall be subject
to Landlord's reasonable approval; provided Helix Mechanical. Inc. and IckIer
Electrical Corp. are hereby approved.


4.2 Construction of Second Amendment Tenant Improvements by Tenant’s Agents.


4.2.1 Construction Contract; Cost Budget. Prior to Tenant's execution of the
construction contract and general conditions with Contractor (the "Contract"),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed; provided that Landlord's approval
of the Contract shall not be required in the event that (i) the Contract
contains commercially standard indemnity provisions, (ii) complies with the
insurance provisions of Section 4.2.2.4 below, and (iii) complies with the
warranty and guarantee provisions of Section 4.2.2.3 below. Prior to the




--------------------------------------------------------------------------------




commencement of the construction of the Second Amendment Tenant Improvements,
and after Tenant has accepted all bids for the Second Amendment Tenant
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred, as set forth more
particularly in Sections 2.2.1.1 through 2.2.1.7, above, in connection with the
design and construction of the Second Amendment Tenant Improvements to be
performed by or at the direction of Tenant or the Contractor, which costs form a
basis for the amount of the Contract (the "Final Costs"). Prior to the
commencement of construction of the Second Amendment Tenant Improvements, Tenant
shall supply Landlord with cash in an amount (the "Over­ Allowance Amount")
equal to the difference between the amount of the Final Costs and the amount of
the Second Amendment Tenant Improvement Allowance (less any portion thereof
already disbursed by Landlord, or in the process of being disbursed by Landlord,
on or before the commencement of construction of the Second Amendment Tenant
Improvements). The Over­ Allowance Amount shall be disbursed by Landlord prior
to the disbursement of any of the then remaining portion of the Second Amendment
Tenant Improvement Allowance, and such disbursement shall be pursuant to the
same procedure as the Second Amendment Tenant Improvement Allowance. In the
event that, after the Final Costs have been delivered by Tenant to Landlord, the
costs relating to the design and construction of the Second Amendment Tenant
Improvements shall change, any additional costs necessary to such design and
construction in excess of the Final Costs, shall be paid by Tenant to Landlord
immediately as an addition to the Over-Allowance Amount or at Landlord's option,
Tenant shall make payments for such additional costs out of its own funds, but
Tenant shall continue to provide Landlord with the documents described in
Sections 2.2.2.1(i), (ii), (iii) and (iv) of this Tenant Work Letter, above, for
Landlord's approval, prior to Tenant paying such costs. Notwithstanding anything
set forth in this Tenant Work Letter to the contrary, construction of the Second
Amendment Tenant Improvements shall not commence until (a) Landlord has approved
the Contract, and (b) Tenant has procured and delivered to Landlord a copy of
all Permits.


4.2.2 Tenant's Agents.


4.2.2.1 Landlord's General Conditions for Tenant's Agents and Second Amendment
Tenant Improvement Work. Tenant's and Tenant's Agent's construction of the
Second Amendment Tenant Improvements shall comply with the following: (i) the
Second Amendment Tenant Improvements shall be constructed in strict accordance
with the Approved Working Drawings; (ii) Landlord's reasonable rules and
regulations for the construction of improvements in the Building; and (iii)
Tenant shall abide by all rules made by Landlord's Building manager with respect
to the use of freight, loading dock and service elevators, storage of materials,
and any other matter in connection with this Tenant Work Letter, including,
without limitation, the construction of the Second Amendment Tenant
Improvements. In the event of a conflict between the Approved Working Drawings
and Landlord's construction rules and regulations, Landlord, in its sole and
absolute discretion, shall determine which shall prevail.


4.2.2.2 Indemnity. Tenant's indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to




--------------------------------------------------------------------------------




any act or omission of Tenant or Tenant's Agents, or anyone directly or
indirectly employed by any of them, or in connection with Tenant's non-payment
of any amount arising out of the Second Amendment Tenant Improvements and/or
Tenant's disapproval of all or any portion of any request for payment. Except to
the extent arising from Landlord's negligence or willful misconduct, such
indemnity by Tenant, as set forth in the Lease, shall also apply with respect to
any and all costs, losses, damages, injuries and liabilities related in any way
to Landlord's performance of any ministerial acts reasonably necessary (i) to
permit Tenant to complete the Second Amendment Tenant Improvements, and (ii) to
enable Tenant to obtain any building permit or certificate of occupancy for the
Property.


4.2.2.3 Requirements of Tenant's Agents. Each of Tenant's Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Second
Amendment Tenant Improvements for which it is responsible shall be free from any
defects in workmanship and materials for a period of not less than one (1) year
from the date of completion thereof. Each of Tenant's Agents shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract that shall become
defective within one (1) year after the completion of the work performed by such
contractor or subcontractors. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Second Amendment
Tenant Improvements, and/or the Building and/or common areas that may be damaged
or disturbed thereby. All such warranties or guarantees as to materials or
workmanship of or with respect to the Second Amendment Tenant Improvements shall
be contained in the Contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to give to Landlord any assignment or other assurances
which may be necessary to effect such right of direct enforcement.


4.2.2.4 Insurance Requirements.


4.2.2.4.1 General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, with limits
reasonably approved by Landlord, in form and with companies as are required to
be carried by Tenant as set forth in the Lease.


4.2.2.4.2 Special Coverages. Tenant shall carry or cause the Contractor to carry
"Builder's All Risk" insurance in an amount reasonably approved by Landlord
covering




--------------------------------------------------------------------------------




the construction of the Second Amendment Tenant Improvements, and such other
insurance as Landlord may reasonably require, it being understood and agreed
that the Second Amendment Tenant Improvements shall be insured by Tenant
pursuant to the Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord including, but not limited to, the requirement
that all of Tenant's Agents shall carry excess liability and Products and
Completed Operation Coverage insurance, each in amounts not less than $500,000
per incident, $1,000,000 in aggregate, and in form and with companies as are
required to be carried by Tenant as set forth in the Lease.


4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Second Amendment Tenant Improvements and before the
Contractor's equipment is moved onto the site. All such policies of insurance
must contain a provision that the company writing said policy or the insured
will give Landlord thirty (30) days prior written notice of any cancellation or
lapse of the effective date or any reduction in the amounts of such insurance.
In the event that the Second Amendment Tenant Improvements are damaged by any
cause during the course of the construction thereof, Tenant shall repair the
same. Tenant's Agents shall maintain all of the foregoing insurance coverage in
force until the Second Amendment Tenant Improvements are fully completed and
accepted by Landlord, except for any Products and Completed Operation Coverage
insurance required by Landlord, which is to be maintained for ten (10) years
following completion of the work and acceptance by Landlord and Tenant. All
policies carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as
their interests may appear, as well as Contractor and Tenant's Agents. All
insurance, except Workers' Compensation, maintained by Tenant's Agents shall
preclude subrogation claims by the insurer against anyone insured thereunder.
Such insurance shall provide that it is primary insurance as respects the owner
and that any other insurance maintained by owner is excess and noncontributing
with the insurance required hereunder. The requirements for the foregoing
insurance shall not derogate from the provisions for indemnification of Landlord
by Tenant under Section 4.2.2.2 of this Tenant Work Letter. In connection with
any Second Amendment Tenant Improvements which cost in excess of $1,000,000.00
in the aggregate, Landlord may, in its discretion, require Tenant to obtain a
lien and completion bond or some alternate form of security satisfactory to
Landlord in an amount sufficient to ensure the lien-free completion of the
Second Amendment Tenant Improvements and naming Landlord as a co-obligee.


4.2.3 Governmental Compliance. The Second Amendment Tenant Improvements shall
comply in all respects with the following: (i) the Code and other state,




--------------------------------------------------------------------------------




federal, city or quasi-governmental laws, codes, ordinances and regulations, as
each may apply according to the rulings of the controlling public official,
agent or other person; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) building material manufacturer's specifications.


4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the
Second Amendment Tenant Improvements at all times, provided however, that
Landlord's failure to inspect the Second Amendment Tenant Improvements shall in
no event constitute a waiver of any of Landlord's rights hereunder nor shall
Landlord's inspection of the Second Amendment Tenant Improvements constitute
Landlord's approval of the same. Should Landlord disapprove any portion of the
Second Amendment Tenant Improvements, Landlord shall notify Tenant in writing of
such disapproval and shall specify the items disapproved. Any defects or
deviations in, and/or disapproval by Landlord of, the Second Amendment Tenant
Improvements shall be rectified by Tenant at no expense to Landlord (but such
cost may be charged against the Second Amendment Tenant Improvement Allowance),
provided however, that in the event Landlord determines that a defect or
deviation exists or disapproves of any matter in connection with any portion of
the Second Amendment Tenant Improvements and such defect, deviation or matter
might adversely affect the mechanical, electrical, plumbing, heating,
ventilating and air conditioning or life-safety systems of the Building, the
structure or exterior appearance of the Building, Landlord may, take such action
as Landlord deems necessary, at Tenant's expense and without incurring any
liability on Landlord's part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Second Amendment Tenant Improvements until such time as
the defect, deviation and/or matter is corrected to Landlord's satisfaction.


4.2.5 Meetings. Commencing upon the execution of the Lease, Tenant shall hold
weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Second Amendment Tenant Improvements, which meetings shall
be held at either the Building or a location mutually agreed upon by both
Landlord and Tenant, and Landlord and/or its agents shall receive prior notice
of, and shall have the right to attend, all such meetings, and, upon Landlord's
reasonable request, certain of Tenant's Agents shall attend such meetings. In
addition, minutes shall be taken at all such meetings, a copy of which minutes
shall be promptly delivered to




--------------------------------------------------------------------------------




Landlord. One such meeting each month shall include the review of Contractor's
current request for payment. Notwithstanding the foregoing, Tenant's obligation
to hold any meetings with the Architect and the Contractor pursuant to this
Section 4.2.5 above shall only apply to the extent that (i) any Permits are
required by an applicable governmental authority in connection with such Second
Amendment Tenant Improvements, and (ii) such practice is normal and customary in
the industry for construction projects of similar scope and nature to the
applicable Second Amendment Tenant Improvements; provided that Tenant's
obligation to notify Landlord in connection with any such meetings, and
Landlord's right to attend such meetings, as set forth in this Section 4.2.5
above, shall continue to apply in connection with any such meetings, regardless
if Tenant is, or is not, required to hold any such meetings pursuant to this
Section
4.2.5 above.


4.3 Notice of Completion: Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Second Amendment Tenant Improvements,
Tenant shall cause a Notice of Completion to be recorded in the office of the
Recorder of the county in which the Building is located in accordance with
Section 8182 of the Civil Code of the State of California or any successor
statute, and shall furnish a copy thereof to Landlord upon such recordation. If
Tenant fails to do so, Landlord may execute and file the same on behalf of
Tenant as Tenant's agent for such purpose, at Tenant's sole cost and expense. At
the conclusion of construction, (i) Tenant shall cause the Architect and
Contractor (A) to update the Approved Working Drawings as necessary to reflect
all changes made to the Approved Working Drawings during the course of
construction, (B) to certify to the best of their knowledge that the
"record-set" of as-built drawings are true and correct, which certification
shall survive the expiration or termination of the Lease, and (C) to deliver to
Landlord four (4) sets of copies of such record set of drawings within ninety
(90) days following issuance of a certificate of occupancy for the Premises, and
(ii) Tenant shall deliver to Landlord a copy of all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems in the Premises.


SECTION 5
MISCELLANEOUS
5.1 Tenant’s Representative. Tenant has designated Lana Thurman as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.


5.2 Landlord's Representative. Landlord has designated Project Management
Advisors, Inc. ("PMA") as a third party project manager for construction
oversight of the Second Amendment Tenant




--------------------------------------------------------------------------------




Improvements on behalf of Landlord, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Letter.


5.3 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a "number of days" shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.


5.4 Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default as described in the Lease, as
amended, or this Tenant Work Letter has occurred at any time on or before the
substantial completion of the Second Amendment Tenant Improvements, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to the
Lease, as amended, Landlord shall have the right to withhold payment of all or
any portion of the Second Amendment Tenant Improvement Allowance and/or
Landlord, and (ii) all other obligations of Landlord under the terms of this
Tenant Work Letter shall be forgiven until such time as such default is cured
pursuant to the terms of the Lease, as amended.




